Citation Nr: 0117591	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a stomach disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which found that the veteran had failed to 
submit new and material evidence to reopen his claim for the 
benefit sought on appeal.

The record reflects that service connection for a stomach 
disorder was denied by an August 1950 VA RO rating decision.  
The veteran was notified of this determination and of his 
appellate rights, but did not perfect a timely appeal.  See 
38 C.F.R. § 20.302, 20.1103 (2000).  The veteran submitted a 
request to reopen his claim in March 1995.  The RO informed 
the veteran at that time that he was required to submit new 
and material evidence to reopen his claim.  The veteran has 
appealed that determination.

The veteran's claim was previously certified to the Board in 
August 1997.  The Board issued a decision in September 1997 
in which it was determined that no new and material evidence 
had been submitted to reopen the claim.  However, it was 
subsequently noted that the veteran had submitted a request 
for a hearing that was postmarked prior to the Board decision 
but received at the Board the day after the decision was 
rendered.  

Initially, the request for a hearing was determined to be 
untimely.  However, in December 2000, the veteran was advised 
that he would be scheduled for a hearing in Washington, D.C.  
The veteran was advised that if he reported for the hearing, 
the September 1997 Board decision would be vacated and his 
appeal would be considered on a de novo basis.  The veteran 
later appeared and testified at a hearing held in March 2001.

In light of the veteran's appearance at his hearing, the 
Board issued a decision, dated May 24, 2001, that vacated the 
September 1997 Board decision.  The claim to reopen which was 
denied by the RO in March 1995 is again before the Board for 
consideration without regard to the September 1997 Board 
decision.

The Board also notes that the veteran had previously 
submitted a claim of entitlement to service connection for 
hearing loss.  The claim was denied in April 1993 and it does 
not appear that an appeal was perfected.  Nevertheless, when 
the veteran appeared at the March 2001 hearing, he submitted 
a written request to reopen the claim of service connection 
for hearing loss.  He also presented testimony in support of 
his request to reopen.  As the RO has not yet had an 
opportunity to adjudicate the veteran's application to 
reopen, that issue is referred to the RO for further action.


REMAND

As noted above, the matter of the veteran's entitlement to 
service connection for a stomach disorder has been the 
subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, service connection for 
such a disorder may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a) (2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At this time the Board is unable to reach a decision 
regarding the issue on appeal, as there are several due 
process items that must be resolved before the veteran's 
claim can be adjudicated.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, became effective during the pendency of 
this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The new law contains a number of sections, including a 
section that revises and expands the duty to assist found in 
38 U.S.C.A. § 5107(a) (West 1991) and that is to be codified 
at 38 U.S.C. § 5103A under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. §§ 5102 and 
5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty-to-assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett, supra.  On the 
other hand, the new law seems to suggest that some limited 
duties devolve on VA even in the context of an application to 
reopen, since the language of the new § 5103A(f) seems to 
apply only to the new duty-to-assist section itself.  
"[W]here Congress includes particular language in one 
section of a statute but omits it in another section of the 
same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
556 (1994), quoting Russello v. United States, 464 U.S. 16, 
23 (1983) (internal quotation marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a) quoted above is problematical, but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  However, the Secretary would 
still have the duty under new § 5103(a) to notify him of 
"any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  Cf. Ivey v. Derwinski, 2 Vet. App. 
320, 322 (1992) (veteran was prevented from presenting new 
and material evidence by VA's failure to assist him in 
developing his "prospective reopened claim" for service-
connected disability).  A statute must be construed, if at 
all possible, to give effect and meaning to all its terms and 
to avoid rendering any portions meaningless or superfluous.  
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  For 
that reason, the fact that the term "claimant" is broadly 
defined in new 38 U.S.C. § 5100 to seemingly include those 
filing applications to reopen does not change the conclusion 
herein that the duty to assist provisions of new § 5103A do 
not apply to applications to reopen.  If the duty-to-assist 
provisions of new § 5103A were held to apply even to such 
applications, the prohibition set forth in new § 5103A(f) 
would be superfluous.  Since the provision restates existing 
law with respect to applications to reopen, there would be no 
need to include the provision in the new law unless Congress 
intended to apply it to the new § 5103A duty-to-assist 
provisions.  

In these circumstances, and because the RO has not yet 
considered the veteran's case in light of the Veterans Claims 
Assistance Act of 2000, the Board concludes that further 
limited development is necessary. 

In addition to the requirements of the Veterans Claims 
Assistance Act of 2000, Hayre v. West, 188 F.3d 1327, (Fed. 
Cir. 1999) (holding that VA must in certain cases make 
multiple attempts to obtain service medical records and 
notify the veteran of its failure to obtain them) and Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, knowledge of items generated by VA) impose duties 
on VA to obtain certain outstanding records.

The veteran and his representative have made allegations that 
all of his service medical records may not have been 
associated with the claims folder.  However, the RO appears 
to have attempted to obtain all available (SMRs) for the 
veteran.  Initially, the SMRs of record were transmitted by 
the Army Adjutant General (AG) in February 1949.  Three 
further responses from the AG provided additional evidence 
including documenting the veteran's several sick call visits 
in 1945.  However, the AG noted that no additional treatment 
records were identified for the veteran, to include no 
evidence of the veteran receiving treatment onboard a 
transport ship.

The RO must review the record and determine if there are any 
further efforts that may be made to obtain additional SMRs or 
evidence of treatment in service.  Upon making the 
determination or upon completion of any additional 
development undertaken, the RO must issue a supplemental 
statement of the case (SSOC) to the veteran that details the 
efforts to locate any possible outstanding SMRs, the results 
of such efforts, and, if no further records are obtained, a 
conclusion either that it is reasonably certain that the 
records do not exist or that further efforts to obtain the 
records would be futile.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(1)-(3)).

In regard to VA records, the veteran testified at his March 
2001 hearing that he had received treatment at the VA medical 
center (VAMC) in Hampton, Virginia.  The RO has not yet had 
an opportunity to obtain these records and associate them 
with the claims folder.  A request for outstanding treatment 
records must be made upon remand of the case.  Bell.  

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO must review the claims folders 
and ensure that all actions required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, in the context 
of a claim to reopen are completed.  In 
particular, the RO should ensure that the 
new notification requirements are fully 
satisfied.  The RO should undertake 
reasonable steps to inform the appellant 
of any information, and any medical or 
lay evidence, not previously provided to 
VA that is necessary to substantiate his 
application to reopen the previously and 
finally denied claim of entitlement to 
service connection.  The RO should also 
obtain copies of any relevant records 
reflecting VA treatment the veteran may 
have received since the time that such 
records were last procured, including 
records of diagnosis/treatment from the 
VAMC in Hampton, Virginia.  The period 
for records requested should extend at 
least from the time the veteran submitted 
his request to reopen in March 1995, and 
earlier if it is indicated.

2.  As indicated above, the RO should 
also determine whether all reasonable 
efforts have been made to obtain the 
veteran's SMRs or contact the service 
department and ask it to provide copies 
of any and all service health records 
pertaining to the veteran, including any 
clinical records and reports of in-
service hospitalization still in the 
service department's possession.  The 
service department's response, and any 
additional evidence received, should be 
associated with the veteran's claims 
folder.

3.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the issue now 
on appeal, the RO should reopen the claim.  
Following any further indicated 
development consistent with the Veterans 
Claims Assistance Act of 2000, the RO 
should adjudicate the claim on a de novo 
basis without regard to the finality of 
any prior determination.  In so doing, the 
RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


